Citation Nr: 1110524	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating greater than 70 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder and social anxiety disorder, from November 10, 2006 to December 14, 2008.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision, in pertinent part, granted a 50 percent rating for PTSD, effective September 21, 2000.  A December 2004 decision increased the evaluation to 70 percent and assigned an effective date of May 4, 2000.  

In December 2006, the Board denied the Veteran's claims of entitlement to an increased rating for PTSD with dysthymic disorder and social anxiety disorder, and entitlement to an effective date for an increased evaluation for PTSD with dysthymic disorder and social anxiety disorder prior to May 4, 2000.  

In November 2008, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision vacating the Board's December 2006 decision and remanding the matter for further adjudication consistent with the memorandum decision.  

In February 2010, the Board denied entitlement to a rating greater than 70 percent for PTSD with dysthymic disorder and social anxiety disorder, for the period from May 4, 2000 to November 9, 2006 and granted a 100 percent evaluation beginning December 15, 2008.  The Board denied entitlement to an effective date for an increased evaluation for PTSD with dysthymic disorder and social anxiety disorder prior to May 4, 2000.  The Board also remanded the issue of entitlement to a rating greater than 70 percent for PTSD with dysthymic disorder and social anxiety disorder for the period from November 10, 2006 to December 14, 2008.  This is the only issue for consideration by the Board at this time.  

In March 2009, the RO granted entitlement to special monthly compensation effective September 21, 2000.  In March 2010, the attorney filed a notice of disagreement with the effective date, asserting entitlement to an earlier date of May 4, 2000.  In January 2011, the RO granted entitlement to special monthly compensation effective May 4, 2000.  Accordingly, this issue has been resolved.  


FINDINGS OF FACT

From November 10, 2006 to December 14, 2008, the Veteran's PTSD with dysthymic disorder and social anxiety disorder was not productive of total occupational and social impairment.  


CONCLUSION OF LAW

From November 10, 2006 to December 14, 2008, the criteria for a 100 percent rating for PTSD with dysthymic disorder and social anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2004, VA notified the Veteran of the information and evidence needed to substantiate a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Applicable rating criteria were set forth in the December 2004 statement of the case.  In correspondence dated in January 2007, VA provided notice of how disability ratings and effective dates are determined.  

The Board acknowledges that VA failed to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decision in question.  Notwithstanding, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless.  In this regard, the claim was readjudicated in the December 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Further, since May 1993, the Veteran has been represented by competent legal counsel who is well-versed in the field of veterans law and whose arguments show that he fully understands how disability evaluations are assigned.  

VA has satisfied its duty to assist.  Pursuant to the February 2010 remand, the RO was to secure all records for the period between November 2006 and December 2008 from the VA Medical Center in Asheville, North Carolina and the VA Medical Center in Kansas.  Records were requested from the identified facilities.  

In response, the RO received a December 15, 2008 VA PTSD examination and VA notes dated November 9, 2006.  These records were previously contained in the claims file.  An appointment list printed in February 2010 shows VA treatment in Kansas starting December 15, 2008, which is the date of the Veteran's most recent VA PTSD examination.  

An appointment list from VA Medical Center Asheville, also printed in February 2010, shows that the Veteran was seen in neurology on November 9, 2006.  The Veteran canceled appointments on November 1, 2006, January 24, 2008, and January 30, 2008; and was a no-show for appointments scheduled for January 25, 2007 and February 6, 2008.  

In March 2010, the Veteran reported that he was seen at VA in December 2007 and March 2008 for updates on his medications.  He stated that he had medication bottles which show he was seen.  In May 2010, the attorney submitted a statement indicating that the Veteran was seen by a neurologist in March 2008 at the VA Medical Center in Asheville.  The Veteran has not submitted copies of the prescription labels or any other evidence affirmatively establishing that he received VA medical treatment on those dates.  As discussed, the identified records were requested; however, responses received do not show the reported treatment.  Accordingly, the Board finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Regulations establish a General Rating Formula for rating psychiatric disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130, however, demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.

With regard to psychiatric disorders, regulations provide that the frequency, severity, and duration of psychiatric symptoms must be considered as well as the length of, and a veteran's ability to adjust during, periods of remission.  The evaluation assigned must be based on all the evidence of record that bears on occupational and social impairment and not merely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Finally, the evaluation assigned to a psychiatric disorder depends on the occupational and social impairment actually caused by psychiatric symptoms.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As noted, in February 2010, the Board denied a rating greater than 70 percent for PTSD with dysthymic disorder and social anxiety disorder from May 4, 2000 to November 9, 2006.  A 100 percent evaluation was assigned from December 15, 2008.  Regarding those determinations, the Board discussed the pertinent evidence in detail and that discussion will not be repeated herein.  The Board also specifically remanded the case to obtain medical evidence for the remaining period in question, from November 10, 2006 to December 14, 2008.  As discussed in the VCAA section above, additional relevant records were not obtained.  

On review, the record does not contain any medical or other evidence specific to the period of time currently under consideration.  Consequently, the Board finds no basis for assigning an evaluation greater than 70 percent for the period from November 10, 2006 to December 14, 2008.  Without competent evidence showing even a suggestion of an increased in the level of disability caused by the appellant's posttraumatic stress disorder there is nothing supporting a finding that his posttraumatic stress disorder was productive of total occupational and social impairment prior to December 15, 2008.  

The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is warranted.  Thun.  

The claim is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating greater than 70 percent for PTSD with dysthymic disorder and social anxiety disorder, from November 10, 2006 to December 14, 2008, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


